Citation Nr: 1504813	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  07-23 550	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus with diabetic retinopathy.  

2.  Entitlement to service connection for amputation of the toes of the right foot, to include as secondary to diabetes mellitus with diabetic retinopathy.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on verified active duty from April 1968 to April 1970.  He also had additional periods of service in the Connecticut Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2006 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In January 2011, the Board remanded the issue of entitlement to service connection for amputation of the toes of the right foot, to include as secondary to diabetes mellitus with diabetic retinopathy (listed as whether new and material evidence has been received to reopen a claim for entitlement to service connection for amputation of the toes of the right foot), for further development.  The Board also indicated that the Veteran had not filed a timely appeal as to the issue of entitlement to service connection for diabetes mellitus with diabetic retinopathy.  

In June 2013, the Board indicated that the issue of entitlement to service connection for diabetes mellitus with diabetic retinopathy was actually timely appealed.  The Board remanded the issues of entitlement to service connection for diabetes mellitus with diabetic retinopathy and entitlement to service connection for amputation of the toes of the right foot, to include as due to diabetes mellitus with diabetic retinopathy, for further development.  

In November 2013, the Board again remanded the issues of entitlement to service connection for diabetes mellitus with diabetic retinopathy and entitlement to service connection for amputation of the toes of the right foot, to include as due to diabetes mellitus with diabetic retinopathy, for further development.  


FINDING OF FACT

In November 2014, the Board was notified that the Veteran died in June 2014.

CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52977, 52984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52977, 52984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52977, 52982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52977, 52982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.




		
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


